Case 1:19-cv-00413-WS-B Document 45 Filed 08/14/19 Page 1 of 6                    PageID #: 304



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DISTRICT

DAN BUNKERING (AMERICA), INC.                 *
                                              *
VERSUS                                        *        CASE NO. 1:19-cv-00413-WS-B
                                              *
EPIC HEDRON, in rem,                          *
EPIC DIVING & MARINE SERVICES,                *
LLC, in personam,                             *
EPIC COMPANIES, LLC, in personam              *
                                              *
*         *      *      *      *       *      *

                        VERIFIED COMPLAINT IN INTERVENTION

          NOW COMES Plaintiff-in-Intervention, Fugro USA Marine, Inc. (“Fugro”), and files

this Verified Complaint in Intervention against M/V EPIC HEDRON, her engines, tackle,

apparel, etc., in rem, in causes of breach of maritime contract and foreclosure of maritime liens

and to recover equipment remaining on board the vessel which is owned by Fugro, respectfully

represents, upon information and belief, as follows:

                                            Jurisdiction

                                                  1.

          This claim is within the Court’s admiralty jurisdiction pursuant to 28 U.S.C. §1333, and

the Federal Maritime Lien Act, 46 U.S.C. §31301, et seq. This is an admiralty and maritime

claim within the meaning Rule 9(h) of the Federal Rules of Civil Procedure. Fugro brings this

intervention in accordance with Rule 24(a) of the Federal Rules of Civil Procedure and also L.R.

104(k).
Case 1:19-cv-00413-WS-B Document 45 Filed 08/14/19 Page 2 of 6                     PageID #: 305



                                             Parties

                                                2.

       Plaintiff/Intervenor, Fugro, is a duly organized and existing corporation under the laws of

the State of Louisiana with its principal place of business located in Houston, Texas. Fugro

provides navigational, positioning and surveying equipment and services in the maritime and oil

and gas industries. Fugro provided such pre-arrest necessaries to the vessel described herein

below which is now within the jurisdictional boundaries of this District.

                                                3.

       M/V EPIC HEDRON (the “EPIC HEDRON”) is a 394 foot Vanuatu flagged derrick

barge bearing Official No. 2056 and is now or will be during this pendency of this action within

the jurisdiction of this Honorable Court.

                                              Facts

                                                4.

       On about September 24, 2018, at the request of EPIC HENDRON and/or those acting on

its behalf or on behalf of the vessel, Fugro began providing necessaries including, but not limited

to, navigational, positioning and surveying services and equipment to the EPIC HEDRON.

Attached hereto as Exhibit “A”, in globo, are copies of Fugro’s invoices for said necessaries in

the principal amount of $300,036.23. Fugro reserves the right to amend and supplement its

claim to include additional unpaid amounts as they may become due.

                                                5.

       The foregoing pre-arrest equipment and services furnished to the EPIC HEDRON by

Fugro were necessary for the operation of the vessel in its ordinary course of trade, and have a

fair market value in the total principal amount of $300,036.23 and as well as in the further



                                                -2-
Case 1:19-cv-00413-WS-B Document 45 Filed 08/14/19 Page 3 of 6                       PageID #: 306



amounts of additional invoices that may become due, for services rendered to the EPIC

HEDRON (exclusive of interest and costs), none of which has been paid despite amicable

demand.

                                                  6.

         Despite amicable demand, Fugro has not been paid for the foregoing necessaries finished

to the vessel.

                                                  7.

         Pursuant to the attached Verification, the foregoing allegations are true and correct.

                                                  8.

         Pursuant to the general maritime law and the Federal Maritime Lien Act, Fugro has one

or more maritime liens against the EPIC HEDRON totaling $300,036.23, plus any additional

invoices that may become due, pre-judgment interest, post-judgment interest, costs and other

expenses.

                                                  9.

         Fugro is entitled to have this Court recognize its lien(s) against the EPIC HEDRON and

is entitled also to judgment against the vessel in the full amount of its claims, plus interest and

costs.

                                                 10.

         Fugro is entitled to have the EPIC HEDRON, her engines, tackle, apparel, etc., in rem,

seized and sold by the United Sates Marshal to satisfy the claim and said lien(s) asserted herein

by Fugro. Fugro avers that it is entitled to the first monies received from said seizure and sale

following subject to satisfaction of custodia legis expenses.




                                                  -3-
Case 1:19-cv-00413-WS-B Document 45 Filed 08/14/19 Page 4 of 6                   PageID #: 307



                                               11.

       In addition to the foregoing, Fugro is the legal and titled owner of certain equipment

presently remaining onboard the EPIC HEDRON. A list of said equipment is attached hereto as

Exhibit “B”.

                                               12.

       Fugro is being wrongfully deprived of possession of its equipment listed on Exhibit “B”

                                               13.

       Fugro is entitled to the possession of equipment listed on Exhibit “B”.

       Fugro reserves the right to supplement and amend this Verified Complaint in Intervention

as further investigation and discovery may require.

       WHEREFORE, Plaintiff-in-Intervention, Fugro USA Marine, Inc., prays that:

       1. Process in due form of law in a cause of admiralty and maritime jurisdiction may

           issue against M/V EPIC HEDRON, her engines, tackle, apparel, etc., in rem, and that

           all persons having or claiming any interest in said vessel be cited to appear and

           answer;

       2. A warrant of arrest of the M/V EPIC HEDRON her engines, tackles and apparel

           including the equipment listed on Exhibit “B” be issued and served; and

       3. After due proceedings are had, judgment be entered against the M/V EPIC HEDRON

           in favor of Fugro USA Marine, Inc. in the sum of $300,036.23 and any additional

           amounts due, plus interest and costs, and ordering the release of the equipment listed

           on Exhibit “B” to Fugro USA Marine, Inc.’s rightful possession.




                                               -4-
Case 1:19-cv-00413-WS-B Document 45 Filed 08/14/19 Page 5 of 6              PageID #: 308



       Fugro USA Marine, Inc. further prays that the M/V EPIC HEDRON, her engines, tackle

and apparel, be seized, condemned and sold to pay such sums, and for such other general and

equitable relief as this Honorable Court deems proper.

                                            Respectfully submitted,



                                            s/ Paul T. Beckmann
                                            PAUL T. BECKMANN (BECKP0493)
                                            HAND ARENDALL HARRISON SALE LLC
                                            Post Office Box 123
                                            Mobile, Alabama 36601
                                            Telephone: (251) 432-5511
                                            Facsimile: (251) 694-6375
                                            E-mail: pbeckmann@handarendall.com
                                            Attorney for Fugro USA Marine, Inc.

Please arrest the M/V EPIC HEDRON now lying afloat at:

EPIC Alabama Shipyard
660 Dunlap Drive
Mobile, Alabama 36602




                                               -5-
Case 1:19-cv-00413-WS-B Document 45 Filed 08/14/19 Page 6 of 6   PageID #: 309
